Citation Nr: 0615214	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps 
Reserve.  His service included, among other things, a period 
of active duty for training (ACDUTRA) from October 1974 to 
May 1975.

By a decision entered in December 2000, the RO denied the 
appellant's claims for service connection for a low back 
disorder and residuals of head trauma.  The RO also denied 
his claim for pension.  The appellant appealed to the Board 
of Veterans' Appeals (Board).

In March 2002, while his appeal was pending, the RO granted 
the appellant's claim for pension.  Later, in November 2003, 
he expressed a desire to withdraw his claim for service 
connection for a low back disorder.  In a June 2004 decision, 
the Board dismissed the low back claim.  The claim for 
service connection for residuals of head injury was remanded 
for additional development.  

In January 2006, the Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the prior denial as 
to residuals of head injury.  The case was returned to the 
Board in February 2006, and the appellant's representative 
submitted a written brief in April.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the AMC.  VA will notify the appellant 
if further action is required on his part.


REMAND

Pursuant to the Board's June 2004 remand of this case, 
additional evidence was obtained and associated with the 
appellant's claims file.  Included in the evidence are 
statements indicating that the appellant is now in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Thus far, no attempt has been made to obtain a copy 
of the SSA's decision or the evidence underlying it.  Because 
it appears from the available evidence that the appellant was 
awarded SSA benefits due, at least in part, to 
neuropsychiatric impairment, the records associated with that 
award should be obtained.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187-188 (2002) (absent review, 
the possibility that SSA records could contain relevant 
evidence cannot be foreclosed).

When this case was remanded in June 2004, the Board 
requested, among other things, that attempts be made to 
obtain relevant records of treatment from South Shore 
Hospital and Al Griffin.  The record shows that the appellant 
provided releases for both sources, and that the AMC wrote 
both sources in an effort to obtain evidence.  No response to 
either request was ever received, however, and no follow-up 
attempts to obtain the evidence were ever made.  See 
38 C.F.R. § 3.159(c)(1) (2005) (indicating that VA's efforts 
to obtain non-Federal records will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request).  This needs to be 
corrected.

Evidence added to the claims file since the time of the 
Board's June 2004 remand indicates that the appellant has 
received relevant treatment from Nancy Ricks, Ed.D. and a Dr. 
Julie Mack.  Materials in the file also indicate that he has 
received treatment from a Dr. Shapiro at the Community 
Counseling Center in Hingham, Massachusetts; from Jerry 
Larke, Ph.D.; and from a Dr. Robert Lanigro (or Lonigro).  On 
remand, efforts should be made to assist the appellant in 
obtaining relevant records of treatment from each of these 
providers.  38 C.F.R. § 3.159(e)(2) (2005).

The claims file contains medical evidence suggesting that the 
appellant may have suffered neuropsychiatric impairment prior 
to his initial period of ACDUTRA.  Under the circumstances, 
and because the service medical records show that the 
appellant also suffered some degree of head trauma during 
service, in April 1975, the Board finds that it would be 
helpful to obtain a medical opinion that addresses questions 
pertaining to the onset and etiology of the appellant's 
current impairment, to include the question of in-service 
aggravation.  The Board also finds that it would be helpful 
to obtain a complete copy of the appellant's service 
personnel record.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the appellant to provide appropriate 
releases for relevant records of treatment 
from Nancy Ricks, Ed.D.; Dr. Julie Mack; Dr. 
Shapiro; Jerry Larke, Ph.D., and Dr. Robert 
Lanigro (or Lonigro).  If he does so, assist 
him in obtaining the relevant records from 
those providers, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any additional 
evidence received should be associated with 
the claims file.

2.  Make another attempt to obtain relevant 
records of treatment from South Shore 
Hospital and Al Griffin, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

3.  Contact the service department and ask it 
to provide a complete copy of the appellant's 
service personnel record.  The materials 
obtained should be associated with the claims 
file.

4.  Ask the SSA to provide copies of any 
records pertaining to the appellant's award 
of SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

5.  After the foregoing development has been 
completed, schedule the appellant for a VA 
neuropsychiatric examination.  The examiner 
should review the appellant's claims file, 
and should indicate in the report of the 
examination that the claims file has been 
reviewed.  After examining the appellant, and 
conducting any necessary testing, the 
examiner should provide an opinion as to each 
of the following questions:

a.  Is it more likely that not (i.e., is 
it more than 50 percent probable) that 
the appellant had an existing 
neuropsychiatric impairment at the time 
of his entry onto active duty for 
training in October 1974?

b.  If it is more likely than not that 
the appellant had an existing 
neuropsychiatric impairment at the time 
of his entry onto active duty for 
training in October 1974, what is the 
medical likelihood that that impairment 
underwent a permanent or chronic 
worsening during service, beyond the 
natural progress of the condition?

c.  Does the appellant have any current 
impairment related to head injury that 
can in any way be attributed to his 
period(s) of military service?

A complete rationale should be provided.

6.  Thereafter, take adjudicatory action on 
the appellant's claim for service connection 
for residuals of head injury.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


